 



Exhibit 10.8(f)
SEVENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS SEVENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
July 21, 2004 (this “Amendment”), is entered into among TRM Inventory Funding
Trust (“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”)
and as Servicer (in such capacity, “Servicer”), Autobahn Funding Company, LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. The Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended by a First Amendment to Loan
and Servicing Agreement, dated as of March 16, 2001, an Omnibus Amendment, dated
as of March 16, 2001, a Second Amendment to Loan and Servicing Agreement, dated
as of November 5, 2001, a Third Amendment to Loan and Servicing Agreement, dated
as of April 23, 2002, a Fourth Amendment to Loan and Servicing Agreement, dated
as of July 22, 2002, a Fifth Amendment to Loan and Servicing Agreement, dated as
of April 23, 2003, and a Sixth Amendment to Loan and Servicing Agreement, dated
as of May 28, 2003, the “Agreement”); and
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2. Amendments to Agreement. Effective as of July 21, 2004, the
Agreement shall be amended as follows:
          2.1 Amendment to Section 1.05. Section 1.05 of the Agreement is hereby
amended by deleting the first paragraph thereof in its entirety and replacing it
with the following:
     The Borrower covenants and agrees to use all proceeds of the Loans and sale
of the Certificates solely to provide Cash to TRM ATM for use by TRM ATM in the
ATMs. TRM ATM hereby covenants and agrees that the Borrower shall be the sole
and exclusive source of cash for automated teller machines owned, leased or
managed by TRM ATM in the United States of America and until the Final Payout
Date hereunder it will not permit cash from any other cash provider to be placed
in such automated teller machines (including all ATMs); provided that (i) the
Borrower shall not be the cash provider for Rejected ATMs, and any Person may
permit cash from other cash providers to be placed in Rejected ATMs and (ii) the
Borrower shall not be the cash provider for Excepted ATMs and Existing Cash
Providers may provide cash for use with respect to the applicable Excepted ATMs.
In no event shall any Cash be placed in any Rejected

 



--------------------------------------------------------------------------------



 



ATM or any Excepted ATM. TRM ATM hereby appoints the Borrower as its cash
provider for all automated teller machines owned, leased or managed by TRM ATM
in the United States of America (other than Rejected ATMs and Excepted ATMs),
and the Borrower hereby accepts such appointment. At no time shall any funds
from other cash providers be placed in any ATM or the ATM Fee Settlement
Account, the Credit Balance Settlement Account, any Disbursement Account, any
account created pursuant to Section 3.04 or any other account created in
connection herewith.
          2.2 Amendment to Section 1.06. Section 1.06 of the Agreement is hereby
amended by deleting the first paragraph thereof in its entirety and replacing it
with the following:
     In consideration for the Borrower agreeing to provide Cash to TRM ATM for
use in the ATMs owned, leased or managed by TRM ATM, TRM ATM agrees to pay to
the Borrower in arrears on each Cash Provision Fee Payment Date the Cash
Provision Fee which shall have accrued through such date. TRM ATM covenants and
agrees that it shall cause all ATM Fees to be deposited by the applicable
Processing Agent directly into the ATM Fee Settlement Account.
          2.3 Amendments to Appendix A. (a) The definitions of “ATM” and
“Borrowing Base” contained in Appendix A of the Agreement are hereby deleted in
their entirety and replaced with the following:
     “ATM” means an automated teller machine owned, leased or managed by TRM ATM
which (i) is accessible only to the applicable Transportation Agent; (ii) is
connected to a Network and a Processing Agent by means of a Switch; (iii) is
insured with respect to losses resulting from malfunction, theft, fraud, fire,
and other customary events by a reputable insurance company with a claims paying
rating of at least “A” by Standard & Poor’s and “A2” by Moody’s, the proceeds of
which are payable to the Collateral Agent; (iv) is located in the United States
of America; (v) is, in the case of all automated teller machines managed but not
owned or leased by TRM ATM, the subject of an executed Owner Agreement, a copy
of which has been delivered to the Administrative Agent and the Liquidity Agent,
and (vi) has been approved in writing by the Liquidity Agent; provided, that
(a) any automated teller machines that otherwise qualify as ATMs hereunder on
April 23, 2002, shall be deemed to have been so approved by the Liquidity Agent
and (b) any ATM located on the property of (or in the facilities operated by) a
Person on whose property (or in whose facilities) less than 15% of the total
number of ATMs are located shall not need to be so approved; and provided,
further, that the term “ATM” shall not include (a) any Excepted ATM, or (b) any
automated teller machine acquired, placed, leased or managed by TRM ATM after
April 23, 2002 (or that did not otherwise qualify as an ATM hereunder on such
date), if any of the following are true with respect to such automated teller
machine (each, a “Proposed ATM”): (w) Lender (or Administrative Agent on behalf
of Lender), following notice from TRM ATM to the Lender and the Administrative
Agent of its acquisition, placement, leasing or management (or proposed
acquisition, placement, leasing or management) of such automated teller machine,
shall have provided TRM ATM notice in writing that it

2



--------------------------------------------------------------------------------



 



does not desire to be the sole and exclusive source of cash for such Proposed
ATM; (x) in the case of Proposed ATMs that are subject to the agreement with
Exxon Company U.S.A. referenced in Section 7.04(h), such agreement shall not
have been amended on terms satisfactory to the Administrative Agent and the
Liquidity Agent; or (y) the Proposed ATM is a test or temporary placement on the
property of a third Person into which no Cash is to be placed (each such
automated teller machine described in clause (w), (x) or (y) above, a “Rejected
ATM”).
     “Borrowing Base” means (A) the sum of (i) all Cash stored in the ATMs,
(ii) all Cash held by Depository Banks awaiting distribution to Transportation
Agents, (iii) all Cash held by Transportation Agents, (iv) all credit balances
with respect to the Cash owed from settlement banks which are members of the
Networks, and (v) all Cash in the Credit Balance Settlement Account, minus
(B) the sum of all Ineligible Assets, minus (C) the sum of all Excess
Concentrations.
     (b) Appendix A of the Agreement is hereby amended by adding thereto, in the
appropriate alphabetical locations, the following new definitions:
     “Excepted ATM” means any automated teller machine that is acquired by TRM
ATM and that is, at the time of such acquisition, subject to an existing written
contract pursuant to which a Person other than the Borrower provides cash for
use with respect to such automated teller machine; provided that such automated
teller machine shall constitute an “Excepted ATM” only until the earlier of
(i) the date such contract is, for whatever reason, terminated and (ii) the
scheduled maturity of such contract as of the date that TRM ATM acquired such
ATM (i.e., without respect to any extension thereto, whether with or without the
consent of TRM ATM).
     “Excess Concentrations” means, at any time, the sum of (a) the aggregate of
all Cash in excess of $80,000 stored in any single ATM, unless such ATM is in a
location where security or other personnel are employed to monitor such ATM 24
hours a day, in which case only Cash stored in any such ATM in excess of
$160,000 shall be considered an “Excess Concentration,” (b) in the event that
more than 25% of the ATMs are located in or on property owned or operated
(directly or indirectly) by a single Person (other than the Pantry Entities) or
in facilities owned or operated (directly or indirectly) by the same retailer
(other than the Pantry Entities), an amount of Cash equal to the product of
(i) the average amount of Cash in all such ATMs and (ii) the number of such ATMs
in excess of such 25% level, (c) in the event that more than 75% of the ATMs are
located in or on property owned or operated (directly or indirectly) by the
Pantry Entities or in facilities owned or operated (directly or indirectly) by
the Pantry Entities, an amount of Cash equal to the product of (i) the average
amount of Cash in all such ATMs and (ii) the number of such ATMs in excess of
such 75% level, (d) in the event that more than 10% of the ATMs have greater
than $60,000 in Cash, an amount of Cash equal to the product of (i) the average
amount of Cash in all such ATMs and (ii) the number of such ATMs in excess of
such 10% level, (e) in the event that more than 2% of the ATMs have greater than
$100,000 in Cash, an amount of Cash equal to the product of (i) the average
amount of Cash in all such

3



--------------------------------------------------------------------------------



 



ATMs and (ii) the number of such ATMs in excess of such 2% level, and (f) in the
event that more than 5% of the ATMs have greater than $60,000 in Cash and are
located in a single State, an amount of Cash equal to the product of (i) the
average amount of Cash in all such ATMs and (ii) the number of such ATMs in
excess of such 5% level.
     “Existing Cash Provider” means each Person that provides cash for use with
respect to Excepted ATMs pursuant to any written contract in effect on the date
TRM ATM acquired such Excepted ATM.
     “Ineligible Assets” means, at any time: (a) any ATM Fees, (b) any Cash
stored in ATMs located outside of the United States or any Cash otherwise
located outside of the United States, (c) any Cash in the possession of any
Person with regard to which an Event of Bankruptcy has occurred, (d) any Cash
stored in an ATM that is located on the property of a Person with regard to
which an Event of Bankruptcy has occurred, (e) any Cash with respect to which
the Borrower is not the sole and exclusive source thereof under this Agreement,
(f) any Cash, if any, stored in any ATM in which any cash from any cash provider
other than the Borrower is stored and (g) any credit balances with respect to
the Cash owed from settlement banks that are more than two (2) days past due.
     “Owner Agreement” means an agreement among TRM ATM and the owner of an
automated teller machine managed by TRM ATM, and acknowledged and agreed to by
the Collateral Agent and Borrower, which agreement shall be substantially in the
form of Schedule III hereto or such other form as may be agreed to by the
Borrower, the Servicer, the Lender, the Administrative Agent, the Liquidity
Agent and the Collateral Agent.
     “Pantry Entities” means the retail stores operating under the name “The
Pantry,” together with the owners and operators thereof.
          2.4 Amendment to Schedules. (a) Schedule II attached to the Agreement
is hereby deleted in its entirely and replaced with the Schedule II attached
hereto.
          (b) The Agreement is hereby amended by adding the Schedule III
attached hereto as a new Schedule III thereto.
          2.5 Amendment to Exhibit 8.03(i). The form of servicing report that is
attached to the Agreement as Exhibit 8.03(i) is hereby deleted in its entirety
and replaced with the form of servicing report that is attached hereto as
Exhibit 8.03(i).
          3. Conditions to Effectiveness. This Amendment shall become effective,
as of July 21, 2004, upon receipt by the Administrative Agent of counterparts of
this Amendment, duly executed by all parties hereto.
          4. Representations and Warranties. Each of the Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date, (b) the execution
and delivery by such Person of this Amendment and the performance by such Person
of its obligations under the Agreement, as amended hereby (as so amended, the

4



--------------------------------------------------------------------------------



 



“Amended Agreement”), (i) are within the powers of such Person, (ii) have been
duly authorized by all necessary action on the part of such Person, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with (A) any provision of law or the certificate of
incorporation or by-laws or other organizational documents of such Person or
(B) any agreement, judgment, injunction, order, decree or other instrument
binding on such Person and (c) the Amended Agreement is the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms.
          5. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          8. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to he executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its individual capacity, but solely as
Owner Trustee    
 
           
 
  By:   /s/ W. Thomas Morris, II    
 
           
 
      Name: W. Thomas Morris, II    
 
      Title: Senior Financial Services Officer    
 
                TRM ATM CORPORATION    
 
           
 
  By:   /s/ Daniel E. O’Brien    
 
           
 
      Name: Daniel E. O’Brien    
 
      Title: Senior Vice President, Financial Services    
 
                AUTOBAHN FUNDING COMPANY LLC    
 
           
 
  By:   DZ Bank AG, Deutsche Zentral Genossenschaftsbank Frankfurt am Main, as
its attorney- in- fact    
 
           
 
  By:   /s/ Dominick Ruggiero    
 
           
 
      Name: Dominick Ruggiero    
 
      Title: VP    
 
                DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM
MAIN, as Administrative Agent and Liquidity Agent    
 
           
 
  By:   /s/ Patrick Preece    
 
           
 
      Name: Patrick Preece    
 
      Title: VP    
 
           
 
  By:   /s/ Dominick Ruggiero    
 
           
 
      Name: Dominick Ruggiero    
 
      Title: VP    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Toby Robillard    
 
           
 
      Name: Toby Robillard    
 
      Title: Assistant Vice President    

S-1



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed:

GSS HOLDINGS, INC.
      By:   /s/ Andrew L. Stidd         Name:   Andrew L. Stidd        Title:  
President     

S-2



--------------------------------------------------------------------------------



 



Schedule List (1)
Schedule II Insurance Requirements
Schedule III Owner Agreement
Exhibit 8.03(i) Form of Servicing Report
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule to the Securities and Exchange
Commission upon request.

